                                                                                                  r---·---·---             ·-·----··----
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                            FG LEO
                                         UNITED STATES DISTRICT Co                                             OCT 8 0 2019
                                            SOUTHERN DISTRICT OF CALIFORNIA                      so5}tRK, U.S ~•ISnor:r counr
                                                                                                          nERN DIS•RIC'/ Ott· 4     •
               UNITED STATES OF AMERICA                             JUDGMENT IN A C'MMl!N,U:.CASE_..____:·:. ';',~~;~/~                 ¢
                                                                                                                                        1

                                    V.                              (For Offenses Committed On or After November I, 1987)""'"••·····---
             DAMIEN ISAIAH VELAZQUEZ (I)
               aka Damian Isaiah Velazquez                             Case Number:        3:!9-CR-02207-WQH

                                                                    Michael Edmund Burke
                                                                    Defendant's Attorney
USM Number                          72385-298

•-
THE DEFENDANT:
IZI pleaded guilty to count(s)            One of the Information

D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                      Count
8: 1324(a)(2)(B)(iii); 18:2 - Bringing In Aliens Without Presentation; Aiding and Abetting                                  I




    The defendant is sentenced as provided in pages 2 through               of this judgment.
                                                                     --~---
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
                                                                        5


D     The defendant has been found not guilty on count( s)

cgj Count(s)         Remaining count                          is          dismissed on the motion of the United States.

1ZJ Assessment : $ I 00.00 imposed


cgj   JVTA Assessment*: $5000.00 waived
      The Court finds the defendant indigent
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
cgj No fine                     •
                              Forfeiture pursuant to order filed                                      , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                      N. WILLIAM Q.   S
                                                                    UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                DAMIEN ISAIAH VELAZQUEZ(!)                                                Judgment - Page 2 of 5
CASE NUMBER:              3:19-CR-02207-WQH



                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Six (6) months




 •     Sentence imposed pursuant to Title 8 USC Section l 326(b ).
 •     The court makes the following recommendations to the Bureau of Prisons:




•      The defendant is remanded to the custody of the United States Marshal.

•      The defendant must surrender to the United States Marshal for this district:
       •    d - - - - - - - - - AM.                           on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
•      Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

      Defendant delivered on                                            to
                                                                             ---------------
at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                 UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                 3:19-CR-02207-WQH
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:               DAMIEN ISAIAH VELAZQUEZ (I)                                                   Judgment-Page 3 ofS
     CASE NUMBER:             3:19-CR-02207-WQH

                                                  SUPERVISED RELEASE
 Upon release from imprisonment, the defendant will be on supervised release for a term of:
 Three (3) years

                                               MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          D The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
            risk of future substance abuse. (check if applicable)
4.   • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence of restitution. (check if applicable)
5.   l:81The defendant must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
     applicable)
7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                        3:19-CR-02207-WQH
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:                  DAMIEN ISAIAH VELAZQUEZ (I)                                                              Judgment - Page 4 of 5
  CASE NUMBER:                3:19-CR-02207-WQH


                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

I. The defendant must report to the probation office io the federal judicial district where they are authorized to reside withio 72
   hours of their release from imprisonment, uoless the probation officer iostructs the defendant to report to a different probation
   office or withio a different time frame.

2. After ioitially reportiog to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendaot must not knowiogly leave the federal judicial district where the defendant is authorized to reside without first
   gettiog permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendaot must live at a place approved by the probation officer. If the defendaot plans to change where they live or
   anythiog about their liviog arraogements (such as the people liviog with the defendant), the defendant must notify the
   probation officer at least IO days before the change. If notifyiog the probation officer in advance is not possible due to
   uoanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendaot must allow the probation officer to visit them at any time at their home or elsewhere, and the defendaot must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, uoless the probation officer
   excuses the defendant from doiog so. If the defendant does not have full-time employment the defendaot must try to fmd full-
   time employment, unless the probation officer excuses the defendant from doiog so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer at least IO days io advance is not possible
   due to uoanticipated circumstances, the defendant must notify the probation officer withio 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not commuoicate or interact with someone they know is engaged in crimioal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowiogly commuoicate or ioteract with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anythiog that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nuochakus or lasers).

I I. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
     ioformant without first gettiog the permission of the court.

12. If the probation officer determioes the defendant poses a risk to aoother person (iocluding an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

I 3. The defendaot must follow the iostructions of the probation officer related to the conditions of supervision.



                                                                                                                     3:19-CR-02207-WQH
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:             DAMIEN ISAIAH VELAZQUEZ(!)                                              Judgment - Page 5 of 5
 CASE NUMBER:           3:19-CR-02207-WQH

                                 SPECIAL CONDITIONS OF SUPERVISION


     I. Not enter or reside in the Republic of Mexico without permission of the court or probation officer, and
        comply with both United States and Mexican immigration law requirements.

     2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
                                                                                                                         •
     3. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18
        U.S.C. § 1030(e)(l)), other electronic communications or data storage devices or media, or office, to a
        search conducted by a United States probation officer. Failure to submit to a search may be grounds for
        revocation of release. The offender must warn any other occupants that the premises may be subject to
        searches pursuant to this condition.

        An officer may conduct a search pursuant to this condition only when reasonable suspicion exists that
        the offender has violated a condition of his supervision and that the areas to be searched contain evidence
        of this violation. Any search must be conducted at a reasonable time and in a reasonable manner.

     4. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
        directed by the probation officer. Allow for reciprocal release of information between the probation
        officer and the treatment provider. May be required to contribute to the costs of services rendered in an
        amount to be determined by the probation officer, based on ability to pay.

     5. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period ofup to
        120 days (non-punitive).


II




                                                                                            3:19-CR-02207-WQH
